sm dollar_figure ee internal_revenue_service te r b4d department of washington dc contact person telephone number in reference to date oct dear sir or madam this is in response to your letters dated date and august respect to the proposed transfer of all of the net assets of b c and d in which you requested certain rulings with to b is exempt under sec_501 of the internal revenue d is exempt under sec_501 code and is classified as private_foundation under sec_509 classified as submitted an application_for recognition of exemption under sec_501 foundation under sec_509 a private_foundation under sec_509 of the code and classification as of the code and is c has a private b currently operates with two classes of trustees class a and class b designees of designees of it two separate legal entities in the best interests of g h is the class a trustees have effectively been the the class b trustees have effectively been the the board_of trustees of b has determined that b to separate its operations into by resolution of b's board_of trustees the class a trustees and the class b trustees have been separately designating the grants which have been annually made by b and the class b trustees have each been authorized to designate an equal amount of such grants pursuant to this authorization the class a trustees have annually designated the maximum amount of grants to which they are entitled the class b trustees have the class a trustees ot able to designate in a given year would carryover to subsequent years for designation by the class b trustees ona cumulative basis as of date the class a trustees have designated grants equal to x more than the grants which have been designated by the class b trustees effective date the board_of trustees of b formally adopted a plan_of_reorganization the terms of the plan provide that after the adoption of the plan the treasurer of b will cause b's assets to be physically separated into two funds for investment management and accounting purposes fund a and fund b fund a will thereafter be managed and controlled solely by the class a trustees controlled by the class b trustees fund b will thereafter be managed and amount will fund segregation which may be made in_kind into fund a and to be made on the basis of the fair_market_value of b's assets as of the time of such segregation as reasonably determined by the treasurer in making the segregation the i make a priority_allocation to fund b in the and ii equally divide the balance of b's assets a and fund b owing taxes fees and expenses_incurred by b prior of the plan will be borne equally by fund a and fees and expenses_incurred as a result of any ing solely to b as a whole and arising prior to the he plan eg reasonable legal fees and expenses audit of b's federal_income_tax returns for prior reasonable accounting fees and expenses iiijall ation filing fees iv all fees and expenses by b's independent certified_public_accountant parate funds as reasonably si other taxes fees and expenses_incurred by b after the effective date of the plan will be equitably apportioned between fund a and fund b certified_public_accountant so that they are borne by the particular fund whose assets or activities gave rise to such tax fee or expense all estimated_tax payments required to be made by b will be as reasonably determined by b's independent paid equally from fund a and fund b the actual tax_liability for-each tax_year will be allocated between fund a and fund b in accordance with the foregoing principles as determined by b's certified_public_accountant c has been created by g and is organized and operated exclusively for charitable religious educational scientific and nonprofit purposes of b c's trustees have effectively been the designees of g c are the same as those c will continue to pursue the exempt purposes of b the purposes of thus d has been created by h and is organized and operated exclusively for charitable religious educational scientific and nonprofit purposes of b d's directors have effectively been the designees of h the purposes of d are the same as those thus d will continue to pursue the exempt purposes of b bwill i pay from the appropriate fund or make provision all unpaid expenses and obligations of b for the payment of which will not be expressly assumed by either c or d ii distribute fund a to c and iii distribute fund b to d distributions will be without consideration after the distributions of fund a and fund b to c and d actions necessary to dissolve and legally terminate its existence in accordance with applicable state law b will take all such b has not notified the service that it intends to terminate its private_foundation_status nor has b ever received notification that its status as terminated acts or failures to act or a willful and flagrant act or failure to act giving rise to a termination pursuant to sec_507 of the code a private_foundation has been furthermore b has not committed willful repeated at least one day after the transfer of all of its assets b will notify the service of its intent to terminate its private_foundation_status pursuant to sec_507 of the code time b notifies the service of its intent to terminate its private_foundation_status it will have no remaining assets at the b does not have any outstanding grants with respect to which is required to exercise expenditure_responsibility under it sec_4945 of the code sec_507 of the code which provides for the voluntary and involuntary termination of private_foundation_status provides in part that except for transfers described in sec_507 an organization's private_foundation_status will be terminated only if its intent to terminate or repeated acts the organization notifies the service of there has been either willful or failures to act or a willful and flagrant act ' or failure to act giving rise to liability for tax under chapter sec_507 of the code provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization sec_1_507-1 of the income_tax regulations provides that neither a transfer of all of the assets of foundation nor a significant disposition of assets as defined in sec_1_507-3 by a private_foundation whether or not any portion of such significant disposition of assets is made to another private_foundation shall be deemed to result in a termination of the transferor private_foundation under section s07 a of the code unless the transferor private_foundation elects to terminate pursuant to sec_507 a is applicable or section a private sec_1_507-3 of the code shall succeed to the aggregate tax i of the regulations provides that a transferee organization in the case of a transfer described in sectiun b benefit of the transferor organization in an amount equal to the amount of such aggregate tax_benefit of the transferor organization multiplied by a fraction the numerator of which is the fair market of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer at the time of transfer fair_market_value is determined sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 which only relates to b transfers where all net assets are transferred to one or more controlled private_foundations a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation satisfaction of the requirements to the extent the amount transferred meets the requirements of sec_4942 gq such transfer shall itself be counted toward sec_1_507-3 i and iii of the regulations provides a private_foundation transfers all of its net assets to that if another private_foundation that is effectively controlled within the meaning of sec_1_482-1 of the regulations by the same or persons who effectively controlled the transferor private of yi s foundation the transferee shall be treated as transferor for purposes of chapter and sec_507 through of the code it were the if sec_1_507-3 of the regulations provides that in order for a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization not to be an organization described in sec_501 organization described in sec_509 or treated as described in sec_501 under sec_4947 a taxable_expenditure it must be other than an to sec_4940 of the code imposes a tax on the net_investment_income of private_foundations sec_4941 of the code imposes a tax on each act of self- dealing between a disqualified_person and a private_foundation sec_4942 a of the code defines a qualifying a distribution as any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 b other than any contribution to an organization controlled by the foundation or one or more disqualified persons or foundation except as otherwise provided or to acquire an asset used purposes described in sec_170 b a private_foundation which is not an operating directly in carrying out one or more any amount_paid ii b i sec_4944 of the code imposes certain taxes on investments jeopardizing a private foundation's charitable purposes sec_4945 of the code imposes a tax on the foundation on each taxable_expenditure as defined in sec_4945 sec_4945 of the code provides that for purposes of this section the term taxable_expenditure means any amount_paid or incurred by a private_foundation as unless a such organization is described in paragraph 0r of sec_509 or is foundation as defined in sec_4940 or foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h a grant to an organization an exempt operating the private b sec_4945 of the code provides that expenditure_responsibility referred to private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made in subsection d means that the to obtain full and detailed reports with respect to such expenditures and to make full and detailed reports to the secretary sec_53_4945-5 i of the foundation and similar excise_taxes regulations refers to the rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 of assets described in sec_507 and this section apply to transfers h and b c and d will allow c and d based upon the above facts the transfer of the net assets to of charitable purpose and activities previously conducted by b and d will be controlled by the same trustees and directors that controlled b to continue the same c because b is not terminating its existence and because there has been no willful repeated or flagrant act giving rise to liability under chapter sec_507 and d a result of the transfer of assets from b no tax will be imposed on b under as to cc because b will not notify the service of its intent to terminate its private_foundation_status until at least one day after the transfer of all of b's assets to accomplished sec_507 transfers foundation status is being terminated under sec_507 the code d will not result in the imposition of sec_507 of the code will not apply to the the service has not notified b that its private therefore the transfer of all of b's assets to a termination_tax under c and d has been of the code of c and also because c and d are controlled by b for purposes of chapter if each were b of the code and sec_507 through of the code c and d will be treated subsequent to the transfer of all of b's assets as in the proportion which the fair_market_value of the assets less encumbrances transferred to each bears to the fair_market_value of b's assets immediately before the transfer less encumbrances because the transfers of b's assets to c and d will be transfers described in sec_507 aggregate tax_benefit of proportions determined in accordance with sec_1 a i of the regulations b should be carried over to c and d of the code the in because b as an organization described in sec_501 c is not a disqualified_person with respect to either the transfers of assets to c and d will not constitute of the code c or d o2yf ’ acts of self-dealing within the meaning of sec_4941 of the code because the proposed transfers of assets to c and d will be made to accomplish the exempt purposes of b the transfers will not constitute investments for purposes of sec_4944 of the code the excise_taxes imposed on jeopardizing investments under sec_4944 of the code will not apply to the transfer of assets from b thus to c and d because c and d should be treated as if they are b for the purposes of chapter will not impose tax under sec_4940 of the code will not constitute a realizable event giving rise to net_investment_income to b the transfer of assets from b to c and d the transfer c or d because b has no outstanding grants with respect to which it is required to exercise expenditure_responsibility b will not be obligated to satisfy the expenditure_responsibility requirement of sec_4945 of the code and the transfer of assets to c and d will not be a taxable_expenditure under sec_4945 of the code because all of the assets of b will be transferred to cc and c and d should be treated as therefore b would not be required to meet the in the proportion which the fair_market_value of the d which are private_foundations effectively controlled by the same persons who control b if each were b assets less encumbrances transferred to each bears to the fair_market_value of b's assets less encumbrances immediately before the transfer minimum distribution_requirements of sec_4942 of the code for the year in which it transfers all of its assets and for subsequent years amount for such taxable_year should be increased by their respective pro_rata share of b's distributable_amount for the year of the transfer and all qualifying distributions made by b in the year of the transfer should be treated on a pro_rata basis as having been made by c and d responsible for reporting their respective pro_rata share of all undistributed_income for the year of the transfer as determined in accordance with sec_4942 of the code on the same basis c and d's distributable moreover c and d would be accordingly based on the information furnished we rule as follows the transfer of all of b's assets to c and d will constitute a transfer of assets described in sec_507 b 0f the code and will not result in the imposition of a termination_tax pursuant to sec_507 of the code provided that b notifies the service of its intention to terminate private_foundation_status pursuant to sec_507 of the code at least one day after the transfer of all of b's assets to sec_507 then the amount of termination_tax under of the code will be zero c and d for purposes of chapter of the code and sec_507 c and d will be treated subsequent to through of the code the transfer of all of b's assets as proportion which the fair_market_value of the assets less encumbrances transferred to each bears to the fair_market_value of b's assets less encumbrances immediately before the transfer if each were b in the the aggregate tax_benefit defined in sec_507 of the code will be carried over to c and d in proportions determined in accordance with sec_1_507-3 of the regulations the transfer of b's assets to c and d will not result in tax under sec_4940 of the code the transfer of b's assets to c and d will not constitute self-dealing under sec_4941 of the code the transfer of b's assets to c and d will result inc and d succeeding to distributions if any based upon c and d's proportionate share of b's total assets received a portion of b's excess qualifying the legal accounting and other expenses_incurred by b c in connection with this ruling_request and in carrying out and d the transfer of b's assets will be considered qualifying distributions under sec_4942 have been made to achieve the exempt purposes of a on the basis that they b the transfer of b's assets to c and d will not constitute a jeopardizing investment within the meaning of sec_4944 of the code the transfer of b's assets to c and d will not constitute taxable_expenditures within the meaning of sec_4945 of the code and b will have no expenditure_responsibility as set forth in sec_4945 these transfers and h with respect to these rulings are issued on the condition that c receive exempt status under sec_501 of the code ak fo we are informing the office of this action please keep a copy of this ruling with your organization's permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely ferata vv seek gerald v sack manager exempt_organizations technical group 24b
